In accordance with Securities and Exchange Commission rules, certain information
has been excluded from this exhibit because it is not material and would likely
cause competitive harm to the Company if publicly disclosed. Brackets with an
asterisk denote omissions.




Exhibit 10.2


PLAYSTATION 5
AMENDMENT TO
PLAYSTATION GLOBAL
DEVELOPER & PUBLISHER AGREEMENT


This PlayStation 5 Amendment (“PS5 Amendment”) to the PlayStation Global
Developer and Publisher Agreement (“GDPA”), effective as of May 1, 2020 (“PS5
Effective Date”), entered into by Sony Interactive Entertainment, Inc.
(“SIEJA”), a Japanese company with offices at 1-7-1 Konan, Minato-ku, Tokyo
108-0075, Japan, Sony Interactive Entertainment LLC (“SIEA”), a Delaware limited
liability company with offices at 2207 Bridgepointe Parkway, San Mateo, CA
94404, and Sony Interactive Entertainment Europe Limited (“SIEE”), an English
company with offices at 10 Great Marlborough Street, London W1F 7LP, UK, on the
one hand (SIEJA, SIEA and SIEE, and collectively, “SIE Group”), and the legal
entity identified in your PlayStation Partners registration (“Publisher”), on
the other hand.


SIE Group and Publisher entered into the GDPA for the development and publishing
of products for the PlayStation 4 and other proprietary PlayStation Systems. SIE
Group and its Affiliates have since designed and developed certain core
technology relating to the PlayStation 5 interactive entertainment system
(“PS5”). Publisher desires to be granted a non-exclusive license to develop,
publish, have manufactured, market, advertise, distribute or sell products for
the PS5 and SIE Group is willing to grant Publisher such a license in accordance
with the terms, and subject to the conditions, of this PS5 Amendment.


SIE Group and Publisher agree:


1.Definition of Terms. Unless otherwise indicated, capitalized terms used in
this PS5 Amendment have the meanings given to them in Schedule 1 of the GDPA.


2.Extension of GDPA to PS5. The terms and conditions of the GDPA, as modified by
this PS5 Amendment, shall be extended to Publisher’s PS5 products or services
and all references to “Systems” in the GDPA are deemed to include PS5. The
definition of “Systems” in Schedule 1 of the GDPA will be deleted and replaced
by the following:


“System” means each of the proprietary PlayStation systems known as the
PlayStation, PlayStation 2, PlayStation 3, PlayStation 4, PlayStation 5,
PlayStation Portable (PSP), PlayStation Vita (PS Vita), and PlayStation Vita TV
(PS Vita TV), including all iterations and server emulation of each.
Collectively, all of the foregoing are referred to as the “Systems.”


3.Other Modifications to the GDPA. Certain terms of the GDPA will be modified as
set out in Exhibit 1of this PS5 Amendment.


4.Standard Contractual Clauses For The Transfer of Personal Data. By accepting
this PS5 Amendment, Publisher is deemed to have read, acknowledged and accepted
the European Commission’s Standard Contractual Clauses for the Transfer of
Personal Data set forth in Exhibit 2 of this PS5 Amendment. Upon acceptance of
this PS5 Amendment, the GDPA will be deemed to include such clauses as a
Schedule to the GDPA.


5.Interpretation. Except as modified by this PS5 Amendment, the GDPA will
continue in full force and effect. In the event of any conflict between this PS5
Amendment and the GDPA, the terms of this PS5 Amendment will prevail.





--------------------------------------------------------------------------------

Exhibit 10.2



Sony Interactive Entertainment LLCElectronic Arts Inc.Signature: /s/ Philip L.
RosenbergSignature: /s/ Paul J. CairnsName: Philip L. RosenbergName: Paul J.
CairnsTitle: SVPTitle: SVP, Business DevelopmentDate: 10-15-2020Date:
10-15-2020EA Swiss SàrlEA Swiss SàrlSignature: /s/ Loris BottoSignature: /s/
Michael KearneyName: Loris BottoName: Michael KearneyTitle: DirectorTitle: VP
Global OperationsDate: 10-15-2020Date: 10-15-2020



NOT AN AGREEMENT UNTIL EXECUTED BY AN SIE COMPANY AND PUBLISHER


2




--------------------------------------------------------------------------------

Exhibit 10.2
EXHIBIT 1 TO PS5 AMENDMENT


Other Modifications to the GDPA


1.Personal Information Disclosed by SIE Group. Section 12.4 of the GDPA will be
deleted and replaced by the following:


“12.4 Personal Information Disclosed to Publisher by SIE Group. SIE Group has no
obligation to disclose data collected by or on behalf of SIE Group or its
Affiliates to Publisher. If Personal Information is disclosed in SIE Group’s
absolute discretion, Publisher agrees:


12.4.1to limit its processing of Personal Information strictly to those purposes
defined in, and subject to, the Guidelines or in writing by SIE Group and for no
other purpose except as provided in Section 12.4.2;


12.4.2Publisher may offer Users the ability to link their PSN ID to Publisher’s
account in connection with Publisher’s Licensed Products, provided that prior to
processing Personal Information for purposes of account linking or any other
purposes beyond those defined under Section 12.4.1, it will:


12.4.2.1 obtain SIE Group’s express, written consent to the use of such Personal
Information for such purposes, such consent to be in SIE Group’s sole
discretion;


12.4.2.2 inform the appropriate individual of Publisher’s identity;


12.4.2.3 inform the appropriate individual of the purposes for which the
Personal Information will be used;


12.4.2.4 except where agreed in advance in writing by SIE, obtain the
appropriate individual’s explicit consent to such transfer; and


12.4.2.5 provide notice to the appropriate individual that the use and any
disclosure of the Personal Information shall be subject to Publisher’s privacy
notice;


12.4.3handle Personal Information in accordance with applicable law and
regulations, Publisher’s privacy notice, the data sharing requirements set forth
in the Data Sharing Requirements and Standard Contractual Clauses Schedule to
the GDPA, as applicable, the Guidelines and with any terms for handling and use
presented by SIE Group; and


12.4.4Intentionally Omitted.


12.4.5where such Personal Information relates to an end user who is located in,
or is a customer of SIE Group that is subject to, a law, regulation or direction
of, the UK, the European Economic Area, Argentina, or Uruguay, that restricts
the export or transfer of such Personal Information to Publisher or Publisher’s
country, Publisher is bound by one or more of following transfer mechanisms used
to protect Personal Information: (i) the European Commission’s Standard
Contractual Clauses set out in the Data Sharing Requirements and Standard
Contractual Clauses Schedule to the GDPA; (ii) the EU-US Privacy Shield if the
Publisher is a current registered EU-US Privacy Shield participant with the US
Department of Commerce and continues to retain its certification under this
scheme for the Term; or (iii) the Standard Contractual Clauses for Argentina and
Uruguay set out in the Data Sharing Requirements and Standard Contractual
Clauses Schedule to the GDPA. Further, if requested by SIE Group, Publisher
shall implement such further reasonable agreements and take further such steps
as are required by that law, regulation or direction to ensure SIE Group is in
compliance with the restriction.”
3



--------------------------------------------------------------------------------

Exhibit 10.2
2.Personal Information Disclosed by Publisher. The following shall be added as
Section 12.6 of the GDPA:


“12.6 Personal Information Disclosed to SIE Group by Publisher. If Personal
Information is disclosed by Publisher to SIE Group, SIE Group agrees: [*]
4

